Citation Nr: 0731369	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-39 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
joint disease (DJD) of the lumbar spine, currently evaluated 
as 10 percent disabling.

2.  Entitlement to a higher initial rating for degenerative 
joint disease (DJD) of the cervical spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to October 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing in his substantive appeal.  This hearing was 
scheduled and subsequently conducted by the undersigned 
Veterans Law Judge at the Columbia RO in May 2007.  The 
hearing transcript is of record.

During the Board hearing, the veteran also raised the issue 
of entitlement to a total disability rating based on 
individual unemployability.  This matter is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that he is entitled to a 
higher initial evaluation for his service-connected DJD of 
the lumbar spine and cervical spine.  In particular, the 
veteran reports that the condition of his lumbar spine and 
cervical spine continues to worsen, and that this decline 
warrants a higher initial rating.  The veteran was originally 
granted service connection in a rating decision dated April 
2006.  The RO evaluated the veteran's DJD of the lumbar spine 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242 as 10 percent 
disabling, effective January 31, 2006.  In addition, the RO 
evaluated the veteran's DJD of the cervical spine under the 
same diagnostic code as 20 percent disabling, effective 
January 31, 2006.

Service medical records (SMRs) associated with the claims 
file show that the veteran was injured in July 1972 while 
serving in Germany.  Specifically, he experienced multiple 
injuries to his body after he was struck by an automobile 
while riding his bicycle.

The Board notes that the veteran underwent an April 2006 VA 
Compensation and Pension Examination (C&P) in connection with 
the current claims.  At the time of the examination, the 
veteran denied constant pain or radiating pain.  The veteran 
reported episodes of flare-up when he walked more than one 
mile or stood for more than one hour.  The veteran stated 
that he has not been employed since 2001.  The veteran was 
previously employed as a mechanic, but indicated that his 
current neck and back pain now precluded him from working as 
a mechanic.

The Board notes that the examiner conducted range of motion 
testing during the examination.  Flexion of the lumbar spine 
was interpreted to be pain-free from 0 to 80 degrees, with 
pain to 90 degrees.  The examiner interpreted extension of 
the lumbar spine to be pain-free from 0 to 8 degrees, with 
pain from 8 to 14 degrees.  Left and right lateral flexion 
was interpreted to be pain-free from 0 to 30 degrees, with 
left and right lateral rotation pain-free from 0 to 40 
degrees.

The examiner interpreted flexion of the cervical spine to be 
pain-free from 0 to 30 degrees, with pain to 40 degrees.  
Extension of the cervical spine was interpreted to be pain-
free from 0 to 10 degrees, with pain to 20 degrees.  Left and 
right lateral flexion was interpreted to be pain-free from 0 
to 30 degrees, while right lateral rotation was pain-free 
from 0 to 10 degrees.  The examiner noted painful right 
lateral rotation from 10 to 26 degrees, but indicated that 
left lateral rotation was pain-free from 0 to 40 degrees.

Furthermore, the examiner reported that the veteran's range 
of motion of both the lumbar and cervical spine was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  No evidence of spasms 
were noted in either the lumbar or cervical spine, but the 
examiner noted the presence of tenderness in the lumbar 
spine.  No evidence of neurological deficiencies were noted 
during the examination and the examiner found the veteran's 
"motor is 5/5 with adequate balance and tone."  The 
examiner also noted the veteran's antalgic gait, but 
indicated that "sensory is intact to light touch and 
vibration."

X-rays of the lumbar and cervical spine administered as part 
of the examination showed evidence of some degenerative 
changes, and the examiner diagnosed the veteran as having 
mild DJD of the lumbar spine and cervical spine.

The Board notes that the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
May 2007 in connection with the current claims.  The veteran, 
based on questioning from his representative, provided 
testimony which suggested that the April 2006 C&P examination 
and the VA medical treatment he received was inadequate.  The 
veteran also testified that the condition of his neck and 
back have worsened since the April 2006 examination.    

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992)(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Columbia.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA-generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
January 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his lumbar and 
cervical spine disabilities.  The RO 
should then attempt to obtain any medical 
treatment records, including VA treatment 
records, dated January 2006 to present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the veteran, provided that the veteran 
completes the relevant authorization 
forms.  All efforts to obtain these 
records should be fully documented, and VA 
will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

2.  After completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
undergo an examination.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner must assess the severity of 
the veteran's lumbar and cervical spine 
disabilities.  In particular, the examiner 
is asked to include a discussion about the 
ranges of motion of the lumbar and 
cervical spine.  The examiner should also 
state whether the lumbar and cervical 
spine disabilities is manifested by 
weakened movement, excess fatigability, 
incoordination or pain.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
should also note whether there are muscle 
spasms or guarding of the lumbar spine to 
result in an abnormal gait and whether the 
veteran has scoliosis, reversed lordosis 
or abnormal kyphosis.  The examiner must 
provide a complete rationale for any 
stated opinion. 

3.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



